DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The references listed on the information disclosure statement filed on 12/18/2020 and 7/13/2021 have been considered by the Examiner.

Status of Claims
This action is in reply to the response to restriction requirement filed on 4 July 2022.
Claims 26-28 have been withdrawn from consideration.
Claims 1-13, 16-17, 20 and 32 are currently pending and have been examined. 
This action is made Non-FINAL.

Drawings
The drawings are objected to because Fig. 2 has a duplicate reference number "200" (i.e. computing device), one being inside the box which contains applications and the other being outside the box which portrays it as the entire box including the applications as a whole.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim(s) 3, 5 is/are objected to because of the following informalities:
Claim 3, line 3, recites “the second location of the subject at a second time point comprises” but should recite --the second location of the subject at the second time point comprises--
Claim 5, line 1, recites “The method of claim 4, further comprising; determining” but should recite --The method of claim 4, further comprising: determining--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 5-7 and 17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, lines 5-6, recites the limitation “adjusting, based on the pose information associated with the one or more capturing devices, the second location of the subject”. Claim 1 recites the step of adjusting, at least based on surroundings information associated with the subject at the second time point, the second location of the subject to determine a target location of the subject. Under a broadest reasonable interpretation, this limitation could be interpreted as a separate step of adjusting (i.e. again), based on the pose information associated with the one or more capturing devices, the second location of the subject. Therefore, it is unclear to the Examiner if the step of adjusting the second location of the subject is happening again based on the pose information of the one more capturing devices or if the step of adjusting in claim 5 is happening simultaneously with the adjusting recited in claim 4 and claim 1 which are both adjusting the second location based on the surroundings information. Therefore, claim 5 is indefinite. For purposes of examination, the Examiner interprets the adjusting step recited in claim 5 as a different step of adjusting the second location. Claim 17 is rejected for similar reasoning. Additionally, claims 6-7 are also rejected as being indefinite because they are dependent upon claim 5.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13, 16-17, 20, and 32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter), or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that the claims are directed toward non-statutory subject matter, as shown below:
STEP 1: Do the claims fall within one of the statutory categories?  Yes.  Claims 1-12 and 32 are directed towards a method, i.e. process. Claims 13, 16-17, and 20 are directed towards a system, i.e. machine.
STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claims are directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The method in claims 1-12 and 32 (also, the system in claims 13, 16-17, and 20) is a mental process that can be practicably performed in the human mind and, therefore, an abstract idea. With regard to independent claims 1 and 13, the method/system (or computer implemented functionality) recites the steps of: (a) determining one or more motion parameters associated with the subject at least based on one or more sensors carried by the subject (b) determining, based on the first location of the subject and the one or more motion parameters associated with the subject, a second location of the subject at a second time point after the first time point, and (c) adjusting, at least based on surroundings information associated with the subject at the second time point, the second location of the subject to determine a target location of the subject.  These limitations, under their broadest reasonable interpretation, cover performance of the limitations in the mind.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person could determine one or more motion parameters associated with the subject, determine, based on the first location of the subject and the one or more motion parameters associated with the subject, a second location of the subject at a second time point, and adjust the second location based on surroundings information (i.e. data analysis), either mentally or using a pen and paper.  The mere nominal recitation that the determining steps are being implemented on a computing device having at least one storage device and at least one processor does not take the limitation out of the mental process grouping.  Thus, the claim recites a mental process.
	
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
 Claim 1 recites the additional limitations “computing device”, “storage device”, “processor”, “subject”, and “sensors”. The limitations and/or elements, under the broadest reasonable interpretation, can be interpreted as computers, computer components, or tools to perform the abstract ideas and are recited at a high level of generality. In addition, data gathering is a form of insignificant extra-solution activity. See MPEP 2106.05(g). Obtaining a first location of a subject at a first time point, as claimed, is mere data gathering. Therefore, obtaining a first location of a subject is insignificant extra-solution activity. Therefore, claim 1 does not recite additional elements that integrate the judicial exception into a practical application.
Claim 13 recites the additional limitations “system”, “storage medium”, “processor”, “subject”, and “sensors”. The limitations and/or elements, under the broadest reasonable interpretation, can be interpreted as computers, computer components, or tools to perform the abstract ideas and are recited at a high level of generality. In addition, data gathering is a form of insignificant extra-solution activity. See MPEP 2106.05(g). Obtain a first location of a subject at a first time point, as claimed, is mere data gathering. Therefore, obtain a first location of a subject is insignificant extra-solution activity. Therefore, claim 13 does not recite additional elements that integrate the judicial exception into a practical application.
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
The following computer functions have been recognized as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality): receiving, processing, and storing data. See MPEP 2106.05(d)(II). Obtaining a first location of a subject is receiving data. Therefore, the limitation “obtaining a first location of a subject at a first time point” is well-understood, routine, conventional activity in the field and does not recite additional elements that amount to significantly more than the judicial exception. 

CONCLUSION
Thus, since claims 1 and 13 are: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claims 1 and 13 are directed towards non-statutory subject matter.
Further, dependent claims 2-12, 16-17, 20, and 32 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more.  Each of the claimed limitations either expand upon or add either 1) new mental process, 2) a new additional element, 3) previously presented mental process, and/or 4) a previously presented additional element.  As such, claims 2-12, 16-17, 20, and 32 are similarly rejected as being directed towards non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	
Claim(s) 1-3, 9 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu et al. (US 20170245116 A1).
Regarding claims 1 and 13, Chu teaches a method for indoor positioning, implemented on a computing device having at least one storage device storing a set of instructions (see at least ¶[0024], [0028], [0106], and [0165] regarding an indoor positioning system, database, and computer readable recording medium), and at least one processor in communication with the at least one storage device (see at least ¶[0040] regarding a processor), the method comprising: obtaining a first location of a subject at a first time point (see at least ¶[0024], [0026], [0029]-[0035], [0070], [0073], [0092], [0106], and [0124] regarding a first position measurement module and measuring a first position (i.e. location) of the user terminal); determining one or more motion parameters associated with the subject at least based on one or more sensors carried by the subject (see at least ¶[0024], [0033], [0067], [0111], and [0117] regarding sensing information obtained by measuring a movement of the user terminal); determining, based on the first location of the subject and the one or more motion parameters associated with the subject, a second location of the subject at a second time point after the first time point (see at least ¶[0024], [0026], [0033], [0035], [0039], [0061], [0070], [0111], and [0117] regarding a second position measurement module measuring a second position of the user terminal using pedestrian dead reckoning based on the sensing information); and adjusting, at least based on surroundings information associated with the subject at the second time point, the second location of the subject to determine a target location of the subject (see at least ¶[0024], [0026], [0033], [0035], [0036], and [0070] regarding updating a second position to measure a current position (i.e. target location) of the user terminal).

Regarding claim 2, Chu teaches wherein the one or more motion parameters associated with the subject include at least one of a step length, a step count, or a heading direction (see at least ¶[0009], [0067], [0111], and [0161] regarding sensing information (e.g. the number, length, and direction of steps of a user)).

Regarding claim 3, Chu teaches wherein determining, based on the first location of the subject and the one or more motion parameters associated with the subject, the second location of the subject at a second time point comprises: determining the second location of the subject by using a pedestrian dead reckoning (PDR) algorithm (see at least ¶[0024], [0033], [0061], [0067], [0070], and [0111] regarding measuring a second position of the user terminal using pedestrian dead reckoning (PDR)).

Regarding claim 9, Chu teaches wherein the one or more sensors include at least one of a GPS device, an inertial measurement unit (IMU) sensor, a geomagnetic sensor, or a pressure sensor (see at least ¶[0009], [0112], [0117], and [0161] regarding a variety of sensors).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim(s) 4-5 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 20170245116 A1) in view of Banholzer et al. (DE 102015107555 A1).
Regarding claims 4 and 16, Ho fails to teach wherein adjusting, at least based on surroundings information associated with the subject at the second time point, the second location of the subject comprises: obtaining one or more images from one or more image capturing devices carried by the subject; extracting one or more features associated with the one or more images; determining, based on the one or more features associated with the one or more images, the surroundings information associated with the subject; and adjusting, based on the surroundings information associated with the subject, the second location of the subject. However, Banholzer discloses a method for determining the position of a user terminal and teaches wherein adjusting, at least based on surroundings information associated with the subject at the second time point, the second location of the subject comprises: obtaining one or more images from one or more image capturing devices carried by the subject (see at least pages 5-6, 8, and 10-11 regarding determining additional position information by detecting image information at a current position of the user terminal); extracting one or more features associated with the one or more images (see at least pages 5-6, 8, and 10-11 regarding features that may be extracted by means of a method of image processing, matching the image with a location plan of the location area, and/or reference position information); determining, based on the one or more features associated with the one or more images, the surroundings information associated with the subject (see at least pages 5-6, 8, and 10-11 regarding features that may be extracted by means of a method of image processing, matching the image with a location plan of the location area, and/or reference position information); and adjusting, based on the surroundings information associated with the subject, the second location of the subject (see at least pages 3-6, and 10 regarding determining a more precise position or determining the actual position (i.e. at a higher accuracy)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for indoor positioning of Chu to provide obtaining one or more images from one or more image capturing devices carried by the subject; extracting one or more features associated with the one or more images; determining, based on the one or more features associated with the one or more images, the surroundings information associated with the subject; and adjusting, based on the surroundings information associated with the subject, the second location of the subject, as taught by Banholzer, to determine a current position with higher accuracy via a user terminal by including hardware components such as a camera to provide reference position information (Banholzer at page 4, paragraph 6).

Regarding claims 5 and 17, Chu fails to teach further comprising; determining, based on the surroundings information associated with the subject and the one or more motion parameters associated with the subject, pose information associated with the one or more image capturing devices; and adjusting, based on the pose information associated with the one or more capturing devices, the second location of the subject. Banholzer teaches further comprising; determining, based on the surroundings information associated with the subject and the one or more motion parameters associated with the subject, pose information associated with the one or more image capturing devices (see at least page 5, 7, and 9 regarding using second determination means may be configured to determine the approximate position change information using an acceleration sensor of the user terminal, the second determination device may be configured to determine the approximate position change information using a compass (in particular in combination with the use of an acceleration sensor) of the user terminal, and the third determination means may be arranged to determine the additional position information by detecting image information at a current position in the location area by an image capturing means of the user terminal); and adjusting, based on the pose information associated with the one or more capturing devices, the second location of the subject (see at least page 5, 7, and 9-10 regarding determining a more precise or actual position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for indoor positioning of Chu to provide determining, based on the surroundings information associated with the subject and the one or more motion parameters associated with the subject, pose information associated with the one or more image capturing devices; and adjusting, based on the pose information associated with the one or more capturing devices, the second location of the subject, as taught by Banholzer, to determine a current position with higher accuracy via a user terminal by including hardware components such as a camera to provide reference position information (Banholzer at last paragraph of page 4).

	Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 20170245116 A1) in view of Banholzer et al. (DE 102015107555 A1), as applied to claim 5 above, and in further view of Pang et al. (WO 2018028649 A1).
Regarding claim 6, the combination of Chu and Banholzer fails to teach further comprising: optimizing the pose information associated with the one or more capturing devices by performing a loop detection. However, Pang discloses a mobile device positioning method and teaches further comprising: optimizing the pose information associated with the one or more capturing devices by performing a loop detection (see at least the abstract and pages 2 and 4-8 regarding performing closed-loop detection).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for indoor positioning of Chu as modified by Banholzer to provide optimizing the pose information associated with the one or more capturing devices by performing a loop detection, as taught by Pang, to recalculate the current pose based on the spatial coordinates of features recorded at a previous time to correct or eliminate error accumulation of the pose estimation, thereby improving the accuracy of positioning (Pang at page 4, last paragraph before drawings).

Regarding claim 7, the combination of Chu and Banholzer fails to teach further comprising: determining a similarity between at least one of the one or more images and a pre-obtained image; and determining that a closed loop is formed in response to a determination that the similarity between the at least one of the one or more images and the pre-obtained image is greater than a preset threshold. However, Pang teaches further comprising: determining a similarity between at least one of the one or more images and a pre-obtained image (see at least page 2-4 and 7-11 regarding comparing feature sets descriptors with previously extracted feature sets to determine if it satisfies a preset similar condition); and determining that a closed loop is formed in response to a determination that the similarity between the at least one of the one or more images and the pre-obtained image is greater than a preset threshold (see at least page 2-4 and 7-11 regarding comparing feature sets descriptors with previously extracted feature sets to determine if it satisfies a preset similar condition when the number of descriptors is greater than a preset number threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for indoor positioning of Chu as modified by Banholzer to provide determining a similarity between at least one of the one or more images and a pre-obtained image; and determining that a closed loop is formed in response to a determination that the similarity between the at least one of the one or more images and the pre-obtained image is greater than a preset threshold, as taught by Pang, to recalculate and/or the current pose based on the spatial coordinates of features recorded at a previous time to correct or eliminate error accumulation of the pose estimation, thereby improving the accuracy of positioning (Pang at page 4, last paragraph before drawings).

	Claim(s) 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 20170245116 A1) in view of Smith et al. (US 20150281884 A1).
Regarding claims 8 and 20, Chu fails to teach wherein adjusting, at least based on surroundings information associated with the subject at the second time point, the second location of the subject to determine the target location of the subject comprises: determining, based on the one or more motion parameters associated with the subject, a confidence level relating to the surroundings information associated with the subject; and determining, based on the second location and the confidence level relating to the surroundings information associated with the subject, the target location of the subject. However, Smith discloses methods, devices and systems for generating enhanced location information on or about a mobile device and teaches wherein adjusting, at least based on surroundings information associated with the subject at the second time point, the second location of the subject to determine the target location of the subject comprises: determining, based on the one or more motion parameters associated with the subject, a confidence level relating to the surroundings information associated with the subject (see at least ¶[0147], [0152], [0166], [0189], [0215], [0217], and [0228] regarding accuracy of measure distance and heading and/or confidence levels based on moving averages (e.g., stride length) and updating location information); and determining, based on the second location and the confidence level relating to the surroundings information associated with the subject, the target location of the subject (see at least ¶[0147], [0152], [0166], [0189], [0215], [0217], and [0228] regarding confidence levels based on moving averages (e.g., stride length) and updating location information (i.e. the target location or corrected second location)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for indoor positioning of Chu to provide determining, based on the one or more motion parameters associated with the subject, a confidence level relating to the surroundings information associated with the subject; and determining, based on the second location and the confidence level relating to the surroundings information associated with the subject, the target location of the subject, as taught by Smith, to improve the accuracy of the measurements or location information which may be repeated until the desired level of accuracy (or confidence) is achieved (Smith at ¶[0122]).

	Claim(s) 10-11 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 20170245116 A1) in view of Garin et al. (US 20120176525 A1).
Regarding claim 10, Chu fails to teach further comprising: obtaining a destination of the subject; and determining a path from the target location of the subject to the destination of the subject. However, Garin discloses methods to facilitate or support one or more navigation or positioning operations or techniques using, for example, a non-map-based location or routing interface for use in or with mobile communication devices and teaches further comprising: obtaining a destination of the subject (see at least ¶[0024], [0052] and [0054] regarding a destination point); and determining a path from the target location of the subject to the destination of the subject (see at least ¶[0024] and [0054]-[0056] regarding a path or route to the destination point).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for indoor positioning of Chu to provide obtaining a destination of the subject; and determining a path from the target location of the subject to the destination of the subject, the target location of the subject, as taught by Garin, to provide measurement information received from sensors associated with a mobile communication device in conjunction with navigation information to help locate a navigation target (Garin at ¶[0007]).

Regarding claim 11, Chu fails to teach further comprising: determining at least one direction of the path from the target location of the subject to the destination of the subject; and displaying at least one arrow indicating the at least one direction of the path from the target location of the subject to the destination of the subject. However, Garin teaches further comprising: determining at least one direction of the path from the target location of the subject to the destination of the subject (see at least ¶[0023], [0052], and [0054] regarding an orientation may be defined or specified, at least in part, by one or more angles or vectors relative to a particular direction(s) or point(s)); and displaying at least one arrow indicating the at least one direction of the path from the target location of the subject to the destination of the subject (see at least ¶[0033], [0048], and [0050] regarding arrows which may be displayed to facilitate or support one or more navigation instructions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for indoor positioning of Chu to provide determining at least one direction of the path from the target location of the subject to the destination of the subject; and displaying at least one arrow indicating the at least one direction of the path from the target location of the subject to the destination of the subject, as taught by Garin, to provide an indication of whereabouts of a target in an effective or efficient manner (Garin at ¶[0033]).

Regarding claim 32, Chu fails to teach further comprising: combining the at least one arrow and the path from the target location to the destination; and displaying the combined at least one arrow and the path from the target location to the destination on an interface of a terminal device, wherein the interface is an augmented reality (AR) based real-time navigation interface.  However, Garin teaches further comprising: combining the at least one arrow and the path from the target location to the destination (see at least ¶[0035], [0037], [0051]-[0052], [0054], and [0059] regarding arrows pointing toward the desired direction in an LCD or display); and displaying the combined at least one arrow and the path from the target location to the destination on an interface of a terminal device (see at least ¶[0035], [0037], [0051]-[0052], [0054], and [0059] regarding arrows pointing toward the desired direction in an LCD or display), wherein the interface is an augmented reality (AR) based real-time navigation interface (see at least ¶[0026], [0032], and [0034] regarding augmented reality).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for indoor positioning of Chu to provide combining the at least one arrow and the path from the target location to the destination; and displaying the combined at least one arrow and the path from the target location to the destination on an interface of a terminal device, wherein the interface is an augmented reality (AR) based real-time navigation interface, as taught by Garin, to provide an indication of whereabouts of a target in an effective or efficient manner (Garin at ¶[0033]).

	Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 20170245116 A1) in view of Garin et al. (US 20120176525 A1), as applied to claim 10 above, and in further view of MacGregor (US 9294873 B1).
Regarding claim 12, the combination of Chu and Garin fails to teach further comprising: establishing a multiple-dimensional coordinate system based on one or more pre-obtained images; and determining coordinates of at least one of the first location, the second location, the target location, or the destination of the subject in the multiple-dimensional coordinate system. However, MacGregor discloses a method and system to provide a user of the electronic device accurate directions from the user's current location to a target location and teaches further comprising: establishing a multiple-dimensional coordinate system based on one or more pre-obtained images (see at least Col. 3, line 62 to Col. 4, line 35, Col. 10, lines 41-49, Col. 14, lines 11-35, and Col. 15, lines 33-48, regarding using images to construct a three-dimensional virtual reality; and determining coordinates of at least one of the first location, the second location, the target location, or the destination of the subject in the multiple-dimensional coordinate system (see at least Col. 8, line 62 to Col. 9, line 14, and Col. 16, line 58 to Col. 17, line 5, regarding determining the current location (i.e. target location) of the electronic device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for indoor positioning of Chu as modified by Garin to provide establishing a multiple-dimensional coordinate system based on one or more pre-obtained images; and determining coordinates of at least one of the first location, the second location, the target location, or the destination of the subject in the multiple-dimensional coordinate system, as taught by MacGregor, to provide accurate navigation information to the user (MacGregor at Col. 8, line 62 to Col. 9, line 1).

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al. (CN 107966151 A) is pertinent because it is an indoor pedestrian dead-reckoning method based on multi-sensor fusion technology.
Wang et al. (CN 106705967 A) is pertinent because it is a precision improved indoor location method based on pedestrian dead reckoning, the method including, calculating step length and direction.
Goldman et al. (US 20130166193 A1) is pertinent because it is an indoor navigational system that determines a location of a moveable object in an indoor area and displays this location to a user.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connor L Knight whose telephone number is (571)272-5817. The examiner can normally be reached Mon-Thurs 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.K/Examiner, Art Unit 3666                                                                                                                                                                                                        
/AARON L TROOST/Primary Examiner, Art Unit 3666